Case 20-10016-EPK Doc59 Filed 04/06/20 Pagelof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Edmund A Schirmer Case No.: 20-10016-EPK
SS#: -3597 Chapter 13
and

Claire Schirmer
SS#: -7077

Debtor(s).
/

Debtors’ Motion to Allow Late-Filed Claim #20

The Debtors, Edmund A Schirmer and Claire Schirmer, by and through the undersigned attorneys, file this
Motion to Allow Late-Filed Claim #20 and state:

1. The Debtors filed the instant case on January 2, 2020. The claims bar date was March 24, 2020.

2. The Debtors own homestead real property, which is encumbered by a mortgage held by Space Coast
Credit Union (“Space Coast”).

3. Space Coast filed a secured claim regarding the mortgage on Debtors’ homestead (Claim #20) on April
1, 2020.

4. As claim #20 represents a secured claim regarding the mortgage on Debtors’ homestead, and Debtors
have proposed to provide for this claim in their plan, the Debtors seek to have Claim #20 allowed as a late-filed
claim.

5. Debtors reserve their right to object to Claim #20 in the future, should they have a valid basis for doing
so.

WHEREFORE the Debtors respectfully requests pursuant to 11 U.S.C. §105(a) and any other applicable

sections of the Bankruptcy Code and/or Rules that this Court enter an Order allowing Claim #20 as a late-filed
Case 20-10016-EPK Doc59 Filed 04/06/20 Page2of5

claim, providing that the Debtors reserve their right to object to Claim #20, and providing such other and further
relief as the Court may deem just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic filing
to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; and A.U.S.T., 51 SW First
Avenue, Room 1204, Miami, FL 33130, and via U.S. Mail 1* Class to: Space Coast Credit Union, Attn.: Tim
Antonition (CEO), 8045 N. Wickham Road, Melbourne, FL 32940-7920; Space Coast Credit Union, c/o Isabel V.
Colleran, Esq., 25 SE 2 Avenue, Suite 730, Miami, FL 33131; Space Coast Federal Credit Union, P.O. Box

419001, Melbourne, FL 32941; and all creditors listed on attached Creditors Matrix this 6" day of April, 2020.

/s/ Colin V. Lloyd
HOSKINS & TURCO, P.L.
By: Colin V. Lloyd, Esquire
Florida Bar No.:0165182
302 South Second Street
Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
Case 20-10016-EPK Doc 59 Filed 04/06/20

Label Matrix for local noticing
113¢-9

Case 20-10016-EPK

Southern District of Florida
West Palm Beach

Mon Apr 6 15:19:45 EDT 2020

Space Coast Credit Union
c/o Isabel V Colleran

25 SE 2 Ave. #730

Miami, FL 33131-1696

Acceptance Now
Attn: Bankruptey

5501 Headquarters Drive
Plano, TX 75024-5837

(p) AMERICAN HONDA FINANCE
P O BOX 168088
IRVING TX 75016-8088

CREDIT FIRST NA
po box 818011
CLEVELAND, OH 44181-8011

Convergent Outsourcing, Inc.
Attn: Bankruptcy

Po Box 9004

Renton, WA 98057-9004

Credit Management, LP
Attn: Bankruptcy

Po Box 118288

Carrollton, TX 75011-8288

Deptartment Store National Bank/Macy’s
Attn: Bankruptcy

9111 Duke Boulevard

Mason, OH 45040-8999

IC System Inc

Attn: Bankruptcy

Po Box 64378

St Paul, MN 55164-0378

Kohls/Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

American Honda Finance Corporation
c/o Bertis Echols Esq

1715 Aaron Brenner Dr #800
Memphis, TN 38120-1445

Synchrony Bank

PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Allegro Acceptance C
1111 Bayhill Dr Ste 450
San Bruno, CA 94066-3054

Barclays Bank Delaware
Attn: Correspondence

Po Box 8801

Wilmington, DE 19899-8801

CVI SGP-CO Acquisition Trust
c/o Resurgent Capital Services
PO BOX 10587

Greenville, SC 29603-0587

Credit Collection Services
Attn: Bankruptcy

725 Canton St

Norwood, MA 02062-2679

Credit Solutions Lic
2277 Thunderstick Dr Ste 400
Lexington, KY 40505-4878

ERC/Enhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, Fl. 32256-7412

Indian River County Tax Collector
ATTN: Bankruptcy Department

P.O, Box 1509

Vero Beach, FL 32961-1509

LVNV Funding, LLC
Resurgent Capital Services
BO Box 10587

Greenville, SC 29603-0587

Page 3 of 5
Microf LLC
PO Box 70085
Albany, GA 31708-0085

AES/PHEAA

Attn: Bankruptcy

Po Box 2461

Harrisburg, PA 17105-2461

Allegro Credit

c/o Becket and Lee LLP
PO Box 3002

Malvern PA 19355-0702

CACH, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Capital One, N.A.

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

Credit First National Association
Attn: Bankruptcy

Po Box 81315

Cleveland, OH 44181-0315

Department Stores National Bank
c/o Quantum3 Group LLC

PO Box 657

Kirkland, WA 98083-0657

First Federal Credit Control
Attn: Bankruptcy

24700 Chagrin Blvd, Ste 205
Cleveland, OH 44122-5662

Internal Revenue Service
ATTN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

LVNV Funding/Resurgent Capital
Attn: Bankruptcy

Bo Box 10497

Greenville, SC 29603-0497
Case 20-10016-EPK Doc 59 Filed 04/06/20

MIDFLORIDA Credit Union
Attn: Bankruptcy

Po Box 8008

Lakeland, FL 33802-8008

Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108-2709

Omega RMS, llc.

Attn: Bankrutpcy

7505 Nw Tiffany Springs Pky, Ste 500
Kansas City, MO 64153-1313

Resurgent

Attn: Bankruptcy Department
Po Box 10497

Greenville, SC 29603-0497

Santander Consumer USA, Inc,
d/b/a Chrysler Capital

P.O. Box 961275

Fort Worth, TX 76161-0275

Teg Financial Inc.
1210 9th St Sw
Vero Beach, FL 32962-4408

W.S. Badcock Corporation
P.O. BOX 724
Mulberry, FL 33860-0724

Edmund A Schirmer
8716 104th Ct
Vero Beach, FL 32967-3263

(p)MERCHANTS PREFERRED LEASE PURCHASE SERVICE
ATTN BANKRUPTCY DEPARTMENT

5500 INTERSTATE NORTH PARKWAY

ATLANTA GA 30328-4692

Midnight Velvet
Attn; Bankruptcy
1112 7th Avenue
Monroe, WI 53566-1364

(p}PORTFOLIO RECOVERY ASSOCIATES LLC
BO BOX 41067
NORFOLK VA 23541-1067

Resurgent Capital Services
Po Box 10587
Greenville, SC 29603-0587

Space Coast Credit Union
Attn: Bankruptcy

8045 North Wickham Road
Melbourne, FL 32940-7920

Trident Asset Management
Attn: Bankruptcy

Po Box 888424

Atlanta, GA 30356-0424

Claire J Schirmer
8716 104th Ct
Vero Beach, FL 32967-3263

Robin R Weiner

ww. chi3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007

Page 4 of 5
Microf LLC
2613 Gillionville Road
Albany, GA 31707-3003

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Quantum3 Group LLC as agent for
Credit Corp Solutions Inc

PO Box 788

Kirkland, WA 98083-0788

Santander Consumer USA
Attn: Bankruptcy

Po Box 961245

Fort Worth, TX 76161-0244

Stepanek’ s

ATTN: Bankruptcy Department
1210 9th Street

Vero Beach, FL 32962-4408

W.8. Badcock Corp
Attn: Bankruptcy
200 North Phosphate Blvd
Mulberry, FL 33860-2328

Colin V Lloyd
302 So 2 St
Ft. Pierce, FL 34950-1559

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£} and Fed. R.Bank.P. 2002 (g) (4).

American Honda Finance
Attn: Bankruptcy

Po Box 168088

Irving, TX 75016

(d)American Honda Finance Corporation
P.O, Box 168088
Irving, TX 75016

Merchants Preferred Le
5500 Interstate North Pk

Atlanta, GA 30328
Portfolio Recovery
Attn: Bankruptcy
120 Corporate Blvd
Norfold, VA 23502

Case 20-10016-EPK Doc59 Filed 04/06/20 Page5of5

(d)Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)West Palm Beach

{d)Microf LEC
PO Box 70085
Albany, GA 31708-0085

End of Label Matrix

Mailable recipients 52
Bypassed recipients 2
Total 54
